                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                            No. 5:18-CR-235-D-1

UNITED STATES .OF AMERICA

      v.                                           ORDER TO SEAL
                                             [DOCKET ENTRY NUMBER 408]
MARQUAVIOUS HAROLD CARR,

             Defendant.

     Upon, Motion of the Defendant,     it is hereby ORDERED that Docket

Entry Number 408   be   sealed until   such time as   the   Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the .1.(__ day of




                                                  JAMES C. DEVER III
                                            United States District Judge




      Case 5:18-cr-00235-D Document 410 Filed 12/11/20 Page 1 of 1
